DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerbaulet et al, US 2016/0251149 as further evidenced by FAO (Polyvinyl Alcohol).
Regarding claims 1 and 16, Gerbaulet discloses a single use beverage pod (capsule 1) capable of being used in producing a beverage which beverage pod comprises a body (2) defining a cavity and a beverage medium (coffee) contained within the cavity (paragraph [0051]).  A protective barrier (PVOH) is coupled to the body to provide an oxygen barrier (paragraph [0042]) and, since said barrier acts as an oxygen barrier, the beverage medium is at least partially sealed from a surrounding 
With respect to the remaining recitations beginning “the protective barrier having a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the protective barrier” these are seen to be recitations regarding the intended use of the protective barrier.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Gerbaulet certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the protective barrier having a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the 
Nevertheless, since Gerbaulet as further evidenced by FAO discloses the single use beverage pod as claimed it would be expected that the protective barrier would have a dissolvable region that would be capable of dissolving during production of the beverage to provide a passageway through the protective barrier.
Regarding claims 2 and 3, Gerbaulet discloses the body is a paper based body (paragraph [0040]) which is to say the body inherently comprises a filter capable of separating the beverage from the beverage medium during production of the beverage and since the protective barrier is coated on (paragraph [0050]), that is coupled to, the paper based body it is seen that the dissolvable region is aligned with the filter.
Regarding claim 5, Gerbaulet discloses the protective barrier would comprise a first membrane (cover comprises at least one gas barrier, PVOH) (paragraph [0044]) and a second membrane (paper based sheet of the body and PVOH) (paragraph [0042]) which cooperate to seal the beverage medium and provide the oxygen barrier (paragraph [0031]).  With respect to the second membrane comprising the dissolvable region, claim 5 is further rejected for the same reasons given above in the rejection of claim 1.
Regarding claim 6, Gerbaulet discloses the first membrane (cover 3) is coupled to a first side of the body (first sealing portion) and the second membrane (body 2) is 
Regarding claim 7, Gerbaulet discloses the first side is a top of the body (cover 3) and the first membrane covers an opening to the cavity at the top of the body and the second side is a bottom of the body (2) and the second membrane surrounds the bottom of the body (paragraph [0051] and fig. 1 and 2).
Regarding claim 8. Gerbaulet discloses the first membrane (cover 3) would be coupled to the second membrane (body 2) since there is a support ring (member 10) that is connected to both the first membrane and the second membrane and said support ring necessarily forms part of the body of the beverage pod (paragraph [0053]).   Further, the second membrane (body 2) is positioned at least partially inside the body (overlap with the portion 11) (paragraph [0054] and fig. 2).  It is noted that the claim does not recite that the first membrane is directly coupled to the second membrane.
Regarding claim 9, since the second membrane comprises a coating of PVOH, an oxygen barrier, (paragraph [0042]) as claimed and disclosed and the body (2) is coated with said PVOH (gas barrier) the entire second membrane is seen to be dissolvable in water and defines the dissolvable region.
Regarding claim 10, since the protective barrier comprises a membrane (sealing cover 3) (paragraph [0040]) and a coating of PVOH, an oxygen barrier, (paragraph [0042]) as claimed and it is seen that said membrane and said coating would cooperate to substantially seal the beverage medium and provide the oxygen barrier (the capsule 
Claim 11 is rejected for the same reasons given above in the rejection of claim 7.
Regarding claim 12, Gerbaulet discloses the coating is provided on an outside of the body (the external side of the cavity wall) (paragraph [0055]).
Claim 13 is rejected for the same reasons given above in the rejection of claim 9.
Regarding claim 14, Gerbaulet discloses a support ring (flange 4) is coupled to the body and the protective barrier (paragraph [0051] and fig. 1 and 2).
With respect to the remaining recitations beginning “the support being configured to secure the beverage pod within a brewing machine during production of the beverage” these are seen to be recitations regarding the intended use of the protective barrier and are rejected as such for the same reasons given above in the rejection of claim 1.  In any event since the beverage pod is to be used in a beverage preparation device to prepare a beverage it is seen that the support ring (flange 4) of Gerbaulet would certainly be capable of securing said beverage pod within a brewing machine during production of a beverage.
Regarding claim 15. Gerbaulet discloses the support ring (flange 4), the protective barrier (PVOH) and the body (2) are directly coupled together without an adhesive (co-injection) (paragraph [0047] – [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al, US 2016/0251149 as further evidenced by FAO and Benson et al. US 2015/0352044.
Regarding claim 4, Gerbaulet discloses the body is formed from a shaped paper (paper based cup like body) (paragraph [0048]) and that the cavity of said body is filled with beverage ingredients (paragraph [0071]), which is to say it is obvious that said body would have to be formed from filter paper which would provide the filter otherwise the beverage pod would not function to produce a beverage.  Benson provides further evidence that it was conventional in the art to form the body (body portion 106) of a beverage pod capable of producing a beverage (coffee) from a shaped filter paper where the shaped paper forms the filter through which the produced beverage would exit said pod (paragraph [0040], [0045]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al. US 2016/0251149 as further evidenced by FAO in view of Wicks US 2016/0096681.
Regarding claim 17, Gerbaulet discloses the dissolvable region would be formed from PVOH.
Claim 17 differs from Gerbaulet in the dissolvable region being formed from HPC (hydroxypropyl cellulose).  Wicks discloses a single use beverage pod (200) capable of being used to produce a beverage (fig. 3 and 4) which pod comprises a body (202) defining a cavity and a beverage medium (250) (ground coffee) (paragraph [0061]) is contained within the cavity.  A protective barrier is coupled to the body and at least partially sealing the beverage medium from a surrounding environment to provide an oxygen barrier (hermetic sealing) and a moisture barrier (water impermeable).  The protective barrier further has a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the protective barrier (paragraph [0028]).  Wick further discloses that the dissolvable material would be at least polyvinyl alcohol, HPC (hydroxypropyl cellulose), pullulan, and modified food starch (paragraph [0029]).  Once it was known to provide a protective barrier coupled to the body of a beverage pod and that the protective barrier would be at least polyvinyl alcohol, HPC (hydroxypropyl cellulose), pullulan, and/or a modified food starch the substitution of one known protective barrier material, such as HPC, for another known protective barrier material would have been obvious.  An express suggestion to substitute one equivalent barrier material for another known barrier material is not necessary to render such substitution obvious (MPEP § 2144.06).
Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al, US 2016/0251149 as further evidenced by FAO and Spiselman US 2,926,088.
Regarding claim 18, as set forth above in the rejections under 35 U.S.C. 102(a)(1) Gerbaulet as further evidenced by FAO discloses all the limitations of the 
Regarding claims 19 and 20, as set forth above in the rejections under 35 U.S.C. 102(a)(1) Gerbaulet discloses the protective barrier comprises a membrane (PVOH), i.e. a coating (paragraph [0055]), that defines the dissolvable region.  In order for the produced beverage to have a passageway to pass out of the pod it is obvious that at least part of the dissolvable region, that is the membrane, i.e. the coating, would necessarily have to be dissolved or the produced beverage would not be able to pass out of the beverage pod.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        30 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792